DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claimed filed on 03/03/2022. Claims 1, 3, 5, 11, 13, and 15 have been amended. Claims 2 and 12 have been cancelled. Claims 1, 3-11, and 13-19 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.TW10917029, filed on 10/26/2020. Furthermore, acknowledgment is made of a provisional application, 62/970,714, filed on 02/06/2020.

Response to Amendments and Arguments
Applicant’s amendments and remarks have been fully considered, with the examiner’s response set forth below.
(1)Applicant’s arguments with respect to claims 1 and 11 are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(2) Applicant contends that, regarding claims 3 and 13, neither Cho nor Michael teaches, suggests, or discloses the technical feature of claims 3 and 13 because “However, as clearly recited in paragraph [0054] of Cho, the map table 500 is an 
Examiner respectfully disagrees. Even though Cho is no longer an prior art used in the rejections, Koo discloses a map block 530 that is mapped to both the predetermined table recited in claim 1 and the logical-to-physical mapping table recited in claim 3. Paragraph [0065] of Koo states “The map block 530 may store L2P mapping information for valid page of the plural data blocks 550 in a form of a table” and Fig.8 illustrates two different sections of mapping table 530, one section includes information that’s recited in claim 1, “each multi-party mapping record at least comprises a first field storing a logical address, a second filed storing a source physical address and a third field storing a destination physical address” while the other section includes simple mappings of LBA to PBA. Furthermore, claims 3 and 13 merely recites a logical-to-physical mapping table corresponds to a plurality of logical addresses for recording mapping information regarding which physical address the logical addresses are respectively mapped to. The claims are silent on the relationship between the logical-to-physical mapping table recited in claim 3 and the predetermined table recited in claim 1. Lastly, claim 7 recites “The memory controller of claim 1, wherein the predetermined table is a logical-to-physical mapping table”, which indicates a table such as the map block 530 can be both a predetermined table and a logical-to-physical mapping table. 
(3) Applicant contends that, regarding claims 5 and 15, none of Cho, Michael and Chang teaches, suggests or discloses the technical features recited in claims 5 and 15, because 1) “the map table 500 of Cho is an example of map table storing the map data of the user data and should not be read as the claimed logical-to-physical mapping table since it is already read as claimed predetermined table in Claims 1 and 11”; 2) “As clearly recited in paragraph [0018] of Chang … Therefore, what is taught by Chang is to record the relation between the written data and the memory blocks 212 when writing data into the memory blocks, which actually teaches away from the claimed feature “performing the write operation of the first memory block to write data corresponding to one or more logical addresses in the first memory block and not updating mapping information of the one or more logical addresses in a logical-to-physical mapping table as recited in Claims 5 and 15 … the operation “the control unit 211 records the faulting block 480 into the data accessing structure mapping table 213 (step S460)” taught in paragraph [0027] of Chang is to record the faulty block, and Chang is still silent on the claimed feature “not updating mapping information of the one or more logical addresses in a logical-to-physical mapping table as recited in Claims 5 and 15”.
Examiner respectfully disagrees. In regarding to argument 1), as indicated above, mapping table 530 of Koo includes claimed limitations that recited in both claims 1 and 3, therefore mapping table 530 reads on the logical-to-physical mapping table recited in claim 3. For 2), paragraph [0018] is a general description for updating data accessing structure mapping table 213 when user data is written into memory blocks 
(4) Applicant contends that, regarding claims 7 and 17, none of Cho, Michael and Chang teaches, suggests, or discloses the technical features “performing the write operation of the first memory block to write data corresponding to one or more logical addresses in the first memory block and not updating the logical-to-physical mapping table before determining that the memory space damage has not occurred in the first memory block” as recited in Claims 7 and 17”.
Examiner respectfully disagrees for the same reasons set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10-11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al. (US 8,417,987), hereinafter Goel in view of Michael et al. (US 2013/0346671), hereinafter Michael, and further in view of Koo (US 2019/0026224), hereinafter Koo.
Regarding claims 1 and 11, taking claim 1 as exemplary, Goel teaches a memory controller (Goel, Fig.2, storage system 220, Note – the memory controller is considered as storage system 220 excluding memory 224), comprising: 
a memory interface (Goel, Col.8, line 54 – Col.9, line34, an I/O data access request from the client 110 is forwarded as a packet over the computer network 240 onto the storage system 220 where it is received at the network adapter 226; Note – network adapter 226 is mapped to interface); and 
a processor (Goel, Fig.2, CPU 222), coupled to the memory interface and configured to control access operation of a memory device via the memory interface (Goel, Col.8, line 54 – Col.9, line 34,  storage system 220 may handle various 
wherein the processor is further configured to maintain a predetermined table according to a write operation of a first memory block of the memory device (Goel, Col.11, lines 19-32, file system 310 further maintains a data structure for storing information about copies of the data blocks … Data structure 374 may also store the mapping between VVBN of the source volume at the storage system where the data is stored and VVBN of the destination volume at the destination storage system where the mirrored data is stored; Col.19, lines 15-45, The file system maintains mappings from VVBN to PVBN address of a data block) and perform data protection in response to the write operation (Goel, Col.7, lines, 8-29, parity; Col.13, lines 19-63, When data are written to a storage device, such as disk, a checksum value is computed and is stored in the checksum area), 
when performing the data protection, the processor is configured to determine whether memory space damage has occurred in the first memory block, and 
when it is determined that memory space damage has occurred in the first memory block (Goel, Col.17, lines 49-67,  in response to encountering unrecoverable errors in the context of the I/O requests initiated by clients or in the context of I/O requests initiated by RAID system 340 as part of internal operations), the processor is configured to trace back one or more data sources of data written in the first memory block according to the predetermined table to obtain address information of one or more source memory blocks and perform a data recovery operation according to the address information of the one or more source memory blocks (Goel, Col.17, line 49-67, module 390 searches for a good cached copy of the “bad” data block … module 390 consults data structure 374 (shown in FIG. 3) that maintains information about copies of the data blocks stored on storage system 220. Module 390, in one example, uses PVBN and VVBN address of a “bad” data block to determine if a copy of the data block is stored locally, i.e., in the buffer cache 270 of storage system 220, in a snapshot, or remotely, such as at a destination storage system that maintains a mirror of the data stored at storage system 220; Col.20, lines 14-49, At step 740, if a good copy of the bad data blocks is available and is not corrupted, module 380 for managing unrecoverable errors at the source storage system 220 receives a good mirrored copy of the “bad” data block from the destination storage system 220′. Module 380 writes the good mirrored copy of the bad data block in place at the address of the bad data block that sustained unrecoverable error (step 750); Fig. 7)
wherein the predetermined table is a multi-party mapping table, the multi-party mapping table comprises a plurality of multi-party mapping records, each multi-party mapping record at least comprises a first field storing a logical address, a second field storing a source physical address and a third field storing a destination physical address, for recording that data corresponding to the logical address has been moved from the corresponding source physical address to the corresponding destination physical address, and
wherein a physical page number of the source physical address recorded in the second field of the predetermined table is different from a physical page number of the destination physical address recorded in the third field of the predetermined table. 

However, Goel in view of Michael teaches when performing the data protection, the processor is configured to determine whether memory space damage has occurred in the first memory block (Michael, [0053], FIG. 7 shows an illustrative programming process, which is initiated by receipt of a page program command (block 400) … Once the correct page address is obtained, the actual page programming process (block 430) and the process of checking for a programming error (block 440) may be performed in any desired manner. An example … program-verify operation, which typically sets a pass/fail bit in the status register. After checking for a programming error, bad block management may be performed if desired (block 450) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goel to incorporate teachings of Michael to perform a program-verify operation to protect programmed data and detect a bad block, in response to a write operation. A person of ordinary skill would have been motivated to combine the teachings of Goel with Michael because it improves reliability of the storage system disclosed in Goel by checking for programming errors and bad memory blocks (Michael, [0053]).
The combination of Goel does not teach wherein the predetermined table is a multi-party mapping table, the multi-party mapping table comprises a plurality of multi-party mapping records, each multi-party mapping record at least comprises a first field storing a logical address, a second field storing a source physical address and a third field storing a destination physical address, for recording that data corresponding to the logical address has been moved from the corresponding source physical address to the corresponding destination physical address, and wherein a physical page number of the source physical address recorded in the second field of the predetermined table is different from a physical page number of the destination physical address recorded in the third field of the predetermined table, as claimed.
However, the combination of Goel in view of Koo teaches wherein the processor is further configured to maintain a predetermined table according to a write operation of a first memory block of the memory device (Koo, [0065], The 
wherein the predetermined table is a multi-party mapping table (Koo, Fig. 8, 530), the multi-party mapping table comprises a plurality of multi-party mapping records, each multi-party mapping record at least comprises a first field storing a logical address (Koo, Fig.8, “LBA2” in row two), a second field storing a source physical address (Koo, Fig.8, for example, “BLK1.P3” in row two) and a third field storing a destination physical address (Koo, Fig.8, for example, “BLK3.P2” in row two), for recording that data corresponding to the logical address has been moved from the corresponding source physical address to the corresponding destination physical address (Koo, [0104]), and
wherein a physical page number of the source physical address recorded in the second field of the predetermined table is different from a physical page number of the destination physical address recorded in the third field of the predetermined table (Koo, [0108],  a physical address corresponding to a second logical address LBA2 may be updated from the third page of the first block (denoted as “BLK1.P3” in FIG. 8) to the second page of the third block (denoted as “BLK3.P2” in FIG. 8) in the mapping table 530; Fig.8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goel to incorporate teachings of Koo to keep track of a source page address and a destination page address when the source page in a source block is moved to the destination page in a destination block, and the source page can have a different page address from the 
Claim 11 has similar limitations as claim 1 and is rejected for the similar reasons.
Regarding claims 3 and 13, taking claim 3 as exemplary, the combination of Goel teaches all the features with respect to claim 1 as outlined above. The combination of Goel further teaches the memory controller of claim 1, wherein the processor is further configured to maintain a logical-to-physical mapping table (Koo, [0065], The map block 530 may store L2P mapping information for valid page of the plural data blocks 550 in a form of a table), the logical-to-physical mapping table corresponds to a plurality of logical addresses for recording mapping information regarding which physical address the logical addresses are respectively mapped to (Koo, [0107], a physical address corresponding to a first logical address LBA1), and wherein when performing the write operation of the first memory block, the processor is configured to write data corresponding to one or more logical addresses in the first memory block, and update the mapping information of the one or more logical addresses in the logical-to-physical mapping table to corresponding one or more physical addresses of the first memory block (Koo, [0043], the controller 130 may perform a plurality of command operations corresponding to a plurality of commands received from the host 102, e.g., a plurality of program operations corresponding to a plurality of write commands … in the memory device 150, and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goel to incorporate teachings of Koo to maintain a logical address to physical address translation table to keep track of memory blocks/pages status. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Goel with Koo because it improves efficiency of the storage system disclosed in Goel by providing a storage area that stores meta-information about user data (Koo, [0063]). 
Claim 13 has similar limitations as claim 3 and is rejected for the similar reasons.
Regarding claims 4 and 14, taking claim 4 as exemplary, the combination of Goel teaches all the features with respect to claim 3 as outlined above. The combination of Goel further teaches the memory controller of claim 3, wherein when it is determined that memory space damage has occurred in the first memory block, the processor is further configured to modify the mapping information of the one or more logical addresses in the logical-to-physical mapping table to one or more physical addresses of the one or more source memory blocks (Goel, Col.20, lines 14-49, If the RAID system is able to obtain a good copy of the bad data block, then the good copy of the data block is written to the location o the bad data block or rewritten to a new location; Col.11, lines 19-32; Col.19, lines, 15-45).  
Claim 14 has similar limitations as claim 4 and is rejected for the similar reasons.
Regarding claim 10, the combination of Goel teaches all the features with respect to claim 1 as outlined above. The combination of Goel further teaches the memory controller of claim 1, wherein when performing the data recovery operation, the processor is further configured to select a second memory block, read data that was previously written in the first memory block from the one or more source memory blocks, and write the data that is read from the one or more source memory blocks in the second memory block (Goel, Col.20, lines 14-49, If the RAID system is able to obtain a good copy of the bad data block, then the good copy of the data block is … or rewritten to a new location).  

Claims 5-8 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goel, Michael, and Koo as applied to claims 1 and 11 respectively above, and further in view of Chang (US 2014/0119706), hereinafter Chang.
Regarding claims 5 and 15, taking claim 5 as exemplary, the combination of Goel teaches all the features with respect to claim 1 as outlined above. The combination of Goel further teaches the memory controller of claim 1, wherein the processor is further configured to maintain a logical-to-physical mapping table, the logical-to-physical mapping table corresponds to a plurality of logical addresses for recording mapping information regarding which physical address the logical addresses are respectively mapped to (Koo, [0065], The map block 530 may store L2P mapping information for valid page of the plural data blocks 550 in a form of a table; [0107], a physical address corresponding to a first logical address LBA1), and wherein when performing the write operation of the first memory block, the processor is configured to write data corresponding to one or more logical addresses in the first memory block (Koo, [0043], the controller 130 may perform a plurality of command operations corresponding to a plurality of commands received from the host 102, e.g., a plurality of program operations corresponding to a plurality of write commands … in the memory device 150, and update metadata, particularly, map data, according to the performance of the command operations; [0063], The meta-area may include … and a map block 530; [0064]; Fig.8), and before determining that memory space damage has not occurred in the first memory block, the processor is configured not to update the mapping information of the one or more logical addresses in the logical-to-physical mapping table to corresponding one or more physical addresses of the first memory block.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goel to incorporate teachings of Koo to maintain a logical address to physical address translation table to keep track of memory blocks/pages status. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Goel with Koo because it improves efficiency of the storage system disclosed in Goel by providing a storage area that stores meta-information about user data (Koo, [0063]). 
The combination of Goel does not teach before determining that memory space damage has not occurred in the first memory block, the processor is configured not to update the mapping information of the one or more logical addresses in the logical-to-physical mapping table to corresponding one or more physical addresses of the first memory block, as claimed.
before determining that memory space damage has not occurred in the first memory block, the processor is configured not to update the mapping information of the one or more logical addresses in the logical-to-physical mapping table to corresponding one or more physical addresses of the first memory block (Chang, [0025], When the target image file is being written into the flash memory 210, the control unit 211 meanwhile performs the faulty block detection procedure 214 to detect whether the first block 231 into which the processing unit 221 or the control unit 211 tries to write a piece of data of the target image file is faulty, that is, to detect if this first block 231 is a faulty block 480, as shown by a dotted line block in FIG. 4B (step S430);  [0027], If discovering that one faulty block 480 exists in the first blocks 231 … Then, the control unit 211  records the faulty block 480 into the data accessing structure mapping table 213 (step S460); Fig. 4A, see mapping table is updated after step s430.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goel to incorporate teachings of Chang to determine whether data is written to a defective memory block and update a mapping table only after the determining step has taken place. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Goel with Chang because it improves efficiency and reliability of the storage system disclosed in the combination of Goel by avoiding writing data into defective blocks (Chang, [0005]).
Claim 15 has similar limitations as claim 5 and is rejected for the similar reasons.
Regarding claims 6 and 16, taking claim 6 as exemplary, the combination of Goel, Michael, Koo, and Chang teaches all the features with respect to claim 5 as outlined above. The combination of Goel further teaches the memory controller of claim 5, wherein when determining that memory space damage has not occurred in the first memory block, the processor is configured to update the mapping information of the one or more logical addresses in the logical-to-physical mapping table to the corresponding one or more physical addresses of the first memory block (Chang, [0026], If the first block 231 is normal, the processing unit 221 writes a piece of data of the target image file into the first block 231 via the control unit 211 (step S440) … the control unit 211 records the information about the written memory blocks 212 into the data accessing structure mapping table 213).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goel to incorporate teachings of Chang to determine whether data is written to a defective memory block and update a mapping table only after the determining step has taken place. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Goel with Chang because it improves efficiency and reliability of the storage system disclosed in the combination of Goel by avoiding writing data into defective blocks (Chang, [0005]).
Regarding claims 7 and 17, taking claim 7 as exemplary, the combination of Goel teaches all the features with respect to claim 1 as outlined above. The combination of Goel further teaches the memory controller of claim 1, wherein the predetermined table is a logical-to-physical mapping table, the logical-to-physical mapping table corresponds to a plurality of logical addresses for recording mapping information regarding which physical address the logical addresses are respectively mapped to (Koo, [0065], The map block 530 may store L2P mapping information for valid page of the plural data blocks 550 in a form of a table; [0108], a physical address corresponding to a second logical address LBA2 may be updated from the third page of the first block (denoted as “BLK1.P3” in FIG. 8) to the second page of the third block (denoted as “BLK3.P2” in FIG. 8) in the mapping table 530; Fig. 8, see 530), wherein when performing the write operation of the first memory block, the processor is configured to write data corresponding to one or more logical addresses in the first memory block (Koo, [0043], [0063], [0107]), and before determining that memory space damage has not occurred in the first memory block, the processor is configured not to update the logical-to-physical mapping table.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goel to incorporate teachings of Koo to maintain a logical address to physical address translation table to keep track of memory blocks/pages status. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Goel with Koo because it improves efficiency of the storage system disclosed in Goel by providing a storage area that stores meta-information about user data (Koo, [0063]). 
The combination of Goel does not explicitly teach before determining that memory space damage has not occurred in the first memory block, the processor is configured not to update the logical-to-physical mapping table, as claimed.
before determining that memory space damage has not occurred in the first memory block, the processor is configured not to update the logical-to-physical mapping table (Chang, [0025], When the target image file is being written into the flash memory 210, the control unit 211 meanwhile performs the faulty block detection procedure 214 to detect whether the first block 231 into which the processing unit 221 or the control unit 211 tries to write a piece of data of the target image file is faulty, that is, to detect if this first block 231 is a faulty block 480, as shown by a dotted line block in FIG. 4B (step S430);  [0027], If discovering that one faulty block 480 exists in the first blocks 231 … Then, the control unit 211  records the faulty block 480 into the data accessing structure mapping table 213 (step S460); Fig. 4A, see mapping table is updated after step s430.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goel to incorporate teachings of Chang to determine whether data is written to a defective memory block and update a mapping table only after the determining step takes place. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Goel with Chang because it improves efficiency and reliability of the storage system disclosed in the combination of Goel by avoiding writing data into defective blocks (Chang, [0005]).
Regarding claims 8 and 18, taking claim 8 as exemplary, the combination of Goel, Michael, Koo, and Chang teaches all the features with respect to claim 7 as outlined above. The combination of Goel further teaches the memory controller of claim 7, wherein when determining that memory space damage has not occurred in the first memory block, the processor is configured to update the mapping information of the one or more logical addresses in the logical-to-physical mapping table to corresponding one or more physical addresses of the first memory block (Chang, [0026], If the first block 231 is normal, the processing unit 221 writes a piece of data of the target image file into the first block 231 via the control unit 211 (step S440) … the control unit 211 records the information about the written memory blocks 212 into the data accessing structure mapping table 213).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goel to incorporate teachings of Chang to determine whether data is written to a defective memory block and update a mapping table only after the determining step takes place. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Goel with Chang because it improves efficiency and reliability of the storage system disclosed in the combination of Goel by avoiding writing data into defective blocks (Chang, [0005]).

Claims 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goel, Michael, and Koo as applied to claims 1 and 11 respectively above, and further in view of Lasser (US 2015/0178189), hereinafter Lasser.
Regarding claims 9 and 19, taking claim 9 as exemplary, the combination of Goel teaches all the features with respect to claim 1 as outlined above. The combination of Goel does not teach the memory controller of claim 1, wherein after completing write operation of one or more pages of the first memory block, the processor determines 
However, the combination of Goel in view of Lasser teaches the memory controller of claim 1, wherein after completing write operation of one or more pages of the first memory block, the processor determines whether memory space damage has not occurred in the first memory block by reading data stored in the one or more pages, and when determining that the data stored in any of the one or more pages has been damaged, the processor determines that the memory space damage has occurred in the first memory block (Lasser, [0067], The post-write read scheme waits for a time D 317 before initiating a post-write verification process 319 to ensure that memory cells are in a stable condition. A page number, n, is initialized to zero at this point. Then, page n is verified … If verification is unsuccessful for any page then verification fails 333,).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goel to incorporate teachings of Lasser to perform a memory block post-write read verification process for each page of the memory block. If any of the pages fails the verification process, the memory block is a corrupted. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Goel with Lasser because it improves reliability of the storage system disclosed in the combination of . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/           Primary Examiner, Art Unit 2136